           Case 2:18-cv-10188-AG Document 27 Filed 05/22/19 Page 1 of 7 Page ID #:103


                                                                          AILED
          Steven Mark Rosenberg
           106 '/2 Judge John Aiso Street, PMB#225
          Los Angeles, CA 90012,                                   2019 MAY 22 PM ~ 0
          310.971.5037                                               - . _ ~.'~,~l~;E~ ~ ~ Cu~•t
      a   Email: Founder@PuttingElders 1 st.org                           t~t',S %,'~G~-~-~~
          In Pro Per                                               ^'~:                            —'
     6

      7

     8                            UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
     9

 ~o       Steven Mark Rosenberg,
                                                       )District Court Case Number:
 i~       Debtor                                       )CV 18-10188-AG
 ~2
                                                       )Bankruptcy Court Case Number:
 ~~                                                    )1:17-bk-11748-VK
 ~~       STEVEN MARK Rosenberg                         Adversary Case Number:
 i>                                                    )1:17-ap-01096-VK
          Appellant
 i~              v.                                     APPELLANT AND PLAINTIFF
 i~                                                     STEVEN MARK ROSENBERG
          DEUTSCHE BANK NATIONAL                        REPLY TO DEUTSCHE BANK
 is       TRUST COMPANY,AS TRUSTEE                      NATIONAL TRUST COMPANY,
          FOR ALLIANCE BANCORP                          AS TRUSTEE FOR ALLIANCE
 i~
          MORTGAGE BACKED CERTIFICATE                   BANCORP MORTGAGE BACKED
~~         SERIES 2007-OA1 MORTGAGE                   )CERTIFICATE SERIES 2007-OA1,
          ELECTRONIC REGISTRATION                     )OPPOSITION TO ALTER OR
~~
          SYSTEMS,INC., OCWEN LOAN                    )AMEND JUDGMENT
          SERVICING,LLC, ALLIANCE BANCORP,             (FRCP Rule 59(e)),
          INC(ESTATE)                                  (FRCP Rule 60(b))
23
                                                       Hearing Date: June 3, 2019
~:~       Appellees)                                   Hearing Time: 10:00A.M.
                                                       Judge: Honorable Andrew J. Guilford
~>
                                                       Place: Court l OD Santa Ana Division
~~
~~
?g
                                                                                          ~~

                                                    1
                       REPLY TO OPPOSITON FOR MOTION TO ALTER OR AMEND A JUDGMENT
            Case 2:18-cv-10188-AG Document 27 Filed 05/22/19 Page 2 of 7 Page ID #:104




      i
            RESPONSE TO DEFENDANTS' OPPOSITION TO PLAINTIFF'S
                                                                                MOTION TO ALTS
                                        OR AMEND A JUDGMENT
                Steven Mark Steven (hereinafter "Steven" or "Appellant") hereby files
     3                                                                                this Response to
     4     Defendants' Opposition to Appellant's Motion to Alter or Amend Judgme
                                                                                 nt. In support thereof,
           Steven respectfully represents as follows:

                                       RELEVANT PROCEDURAL HISTORY

                   1.     On June 30, 2017, Steven filed a voluntary petition under Chapter 7 of the
     s
     9     Bankruptcy Code. Steven received a discharge on October 10, 2017.

 R~~              2.      On November 27, 2017, Steven filed this adversary proceeding against the
 ~►       Defendants. The Complaint alleged, among other arguments, a violation
                                                                                of Federal      Rule of
 ~2
          Bankruptcy Procedure ("FRBP") 3001(c)(2)(B) and (C), fraudulent concea
                                                                                 lment and violation
 t3
           18 U.S.C.~~' 157, and sought both declaratory relief and a jury trial.
 is
 is               3.      On February 13, 2018, the Defendants filed a Motion for Judgment on the

 ~~       Pleadings.

 ~7               4.      On May 14, ?018, the Court granted the Defendants' Motion for Judgme
                                                                                               nt on the
 ~g
          Pleadings. (Doc. #49-50). The Court entered an amended judgment on
                                                                             June 7, 2018. (Doc. #56 .
19
                  ~.     On June 11, 2018, Steven filed a Motion to Alter or Amend Judgment (Doc.
?o                                                                                                #58).

~~        The Court entered an Order denying the Motion on November 21, 2018 (Doc. #74).

~~               6.      On December 6, 2018, Steven filed a Notice of Appeal (Doc. #78). On March
                                                                                                           15,
~;
          2019, the Court issued a minute order requiring Steven to show cause in writing on
                                                                                               or before
~~
          March 27, ?019 why his Appeal should not be dismissed for lack of prosecution.
25
                 7.      On April 1, 2019, the Court entered an Order dismissing Steven's Appeal for
~6
~~        of Prosecution for Failure to Comply with the Court's Order.

~s


                                                      2
                         REPLY TO OPPOSITON FOR MOTION TO ALTER OR AMEND A JUDGME
                                                                                  NT
           Case 2:18-cv-10188-AG Document 27 Filed 05/22/19 Page 3 of 7 Page ID #:105




     i           8.      On Api•il 26, 2019, Steven filed a Motion to Alter or Amend Judgment pursuant

          Fed. R. Civ. P. 59 and Fed. R. Civ. P. 60(b)(the "Motion to Amend"). Steven sought to vacate
     3
          Court's Order dismissing his Appeal based on the fact that he was severally-ill, and even
  4
          hospitalized, during the period of time that the Court ordered that he show cause in writing.
     5

 6               9.      On April 29, 2019, Defendants Ocwen Loan Servicing, LLC and Mortgage

 7        Electronic Registration Systems, Inc. filed an Opposition to Steven's Motion to Amend. Said
 8
         Opposition argues, among other things, that Steven filed the Motion to Amend before the wrong
 9
         Court, that Steven's right to request relief under FRCP Rule 59(e) tolled on July 5, 2018, and
 ~o
         the Court's April 1 S` Order did not constitute a final judgment.

 ~?              10.     On May 3. 2019, Defendant Deutsche Bank National Trust Company filed an

 ~3      Opposition to Steven's Motion to Amend, largely restating Defendant Ocwen's arguments, but
14
         also adding that Steven failed to explain his "excusable neglect".
~s
I6

~~                                                  ARGUMENT

18       I.      Steven filed his Motion to Amend in the Correct Court

19               Defendant Ocwen, et al. makes the preposterous argument that,"As an initial matter,
30
         Plaintiff brings this motion before the wrong court. The District Court is not able to make a
~~
         determination on a matter solely before the appellate court." Yet, on December 7, 2018, the Cow
~~
         tiled a Notice Regarding Appeal from Bankruptcy Court which provided that the Steven's appe~
~;

~~       from the Bankruptcy Court will be heard in, and determined by the United States District Court.

25 (Dist. Court Case No.: 2:18-cv-10188-AG, Doc. No. 2). Thus, Steven filed
                                                                            the Motion to Amen
26
         in the correct court, the Appellate Court never had jurisdiction over this matter.
~~
         II.    Steven's Motion to Amend was Timely Filed
~g



                                                      3
                        REPL1' TO OPPOSITON FOR MOTION TO ALTER OR AMEND A JUDGMENT
          Case 2:18-cv-10188-AG Document 27 Filed 05/22/19 Page 4 of 7 Page ID #:106




     1           Defendants argue that Steven's right to request relief under FRCP 59(e) tolled on July 5,

         ?018. Defendants base their argument on the fact that Steven had 28 days from the Court's
  3
         entered on .tune 7, 2018 granting Defendants' Motion for Judgment on the Pleadings. However,
  4
         Defendants again misstate the procedural history and applicable law.
  5

 6               Steven filed a Motion to Alter or Amend Judgment pursuant to FRCPs 59(e) and 60 on

         June 11, 2018. The Court did not dismiss Steven's June l l~h Motion until on or about November
  8
         21, 2018. Steven received a copy of the Court's order via mail several days thereafter. On
 9
         December 6, 2018, Steven tiled the Notice of Appeal with the Court.
 io
 ii
~?       following motions under the Federal Rules of Civil Procedure, the time to file an appeal runs for

 ~3      all parties from the entry of the order disposing of the last such remaining motion:...(iv) to alter
l4
                                             59...(vil for relief under Rule 60 if the motion is filed no late
IJ
         than 28 days after the judgment is entered."(Emphasis Added) Contrary to the Defendants'
16
         arguments, Steven's Motion to Amend was timely filed. Pursuant to the rules of this Court,
17

18       Steven had until December 6, 2018(Doc# 15)to file his Motion to Amend,the very date that he

19       filed it. Thus, Steven timely tiled his Motion to Amend and did so before the proper Court.
20

~~       III.   Defendants' Arguments that the Court's April 1, 2019 Order was Not a Final
                Judgment Fails as a Matter of Law
~~

~;              Defendants argue that Steven is not entitled to relief under FRCP Rule 60(b) since the rule

~~       only applies to "final judgment[s], order[s], or proceedings[s]". The Defendants base their

25       arguments on the language in the Court's April 1, 2019 Order which provides that the "action is
26
         dismissed without prejudice". Yet, the Defendants are ignoring the procedural effect that the
?~
~g



                                                      4
                        REPLI' TO OPPOSITON FOR MOTION TO ALTER OR AMEND A JUDGMENT
           Case 2:18-cv-10188-AG Document 27 Filed 05/22/19 Page 5 of 7 Page ID #:107




      ~   dismissal of Steven's Appeal had on the proceedings. Henderson v. Duncan, 779 F.2d 1421,

  ~       1-t23-?-1(9'x'Cir. 1986) and Efm~> >~. Williams, F.3d 1038, 1041 (9'h Cir 2007).

                  As stated above, Steven timely filed his Notice of Appeal on December 6, 2018, appealing
  ~t
          the Court's June 7, 2018 Order. Said period had been stayed by Steven's June 11, 2018 Motion tc
  5

  6       Amend. Yet, the Court's April 1, 2019 Order dismissing Steven's Appeal rendered the June 7,

  ~       X018 Order a final judgment. The fact that the Court dismissed Steven's Appeal without prejudice

  g       is irrelevant, the period of time in which he had to challenge the June 7, 2018 Order had tolled. Ir
  9
          other words, as of April 1'` Steven did not have the statutory right to file a subsequent Appeal of
 io
          the Court's June 7, 2018 Order.
 ~~
 ~,               Courts have universally held that where an action is dismissed on procedural grounds,

 ~~       even without prejudice, that such matters are final and appealable. See Goode v. Cent. Va. Legal

 ~`~      Aid Soc'y. Inc., 807 F.3d 619,624 (4th Cir. 2015)(holding that "in cases in which the district
 i
          court granted a motion to dismiss on procedural grounds that no amendment to the pleadings
 ~6
          could cure, we have found that the dismissal was final and appealable."); see also Zayed v. Unite.
 17

 ~g       States, 368 F.3d 902, 905 (6th Cir. 2004). Since Steven lacked the ability to file a subsequent

 ~~       appeal following the Court's April 1'` Order, said Order was final and appealable. Thus, Steven

~~        properly sought relief under FRCPs 59 and 60.
~~

"- IV.           Steven's Motion to Amend and Affidavit in Set Forth the Circumstances
~~               Constituting "Excusable Neglect"

~~               Defendants argue that Steven failed to adequately explain his "excusable neglect" and tha

?5        he tailed to "declare, under penalty of perjury, whether he was capable of prosecuting his appeal
26
          and responding to the Court's March 15 order to show cause before his March 27
~~
          hospitalization". Yet, Steven's Motion clearly sets forth that he was severely-ill for a period of
?g




                                                       5
                         REPLY' TO OPPOSITON FOR MOTION TO ALTER OR AMEND A JUDGMENT
           Case 2:18-cv-10188-AG Document 27 Filed 05/22/19 Page 6 of 7 Page ID #:108




     ~    two months beginning in late February and culminating with a period of hospitalization at the en

          of March. Said illness and hospitalization occupied the entire period of time at issue in the Courl

          Notice of Show Cause and subsequent dismissal. Moreover, on April 29, 2019, Steven filed a
  -~
          Sworn Affidavit in Support of his Motion to Amend. Said Affidavit also sets forth the foregoing
 s
 6        facts regarding Steven's illness. The Affidavit also clearly documents that Steven was unable to

 ~       comply with the Court's Order and is signed under the penalty of perjury.

 g               Steven also sets forth in his Affidavit that he attempted to "utilize the services of the Pro
 9
         Bono Clinic as recommended by Your Honor, even attending an appointment at the Clinic.
~o
         However, due to my health I was unable to timely correspond to prosecute this matter". It is wor
~~
~ -,     noting that Steven made the 123-mile roundtrip to Santa Ana, California, primarily through publ

~~       transportation, to attend the clinic. Finally, there is a hearing scheduled in this matter on June 3,

~~       2019. Steven has not yet had an opportunity to provide further evidence of facts supporting his
I~
         '`excusable neglect" at the hearing, which he fully intends to do.
i~
                 As set forth in the Motion to Amend, Steven satisfies the factors set forth in Pioneer Inv.
i~
~g       Series. Co. v. Bruns~vickAssocs. Ltd. P'Ship, 507 U.S. 380(1993). In their Oppositions,

19       Defendants fail to explain how they will be prejudiced by granting Steven's Motion to Amend.

~~       Steven submits that the reason is they cannot. Moreover, Steven has clearly demonstrated, and
~~
         will further demonstrate at the hearing, that he has acted in good faith by seeking to vacate the
~~
,
;        Court's April 1.2019 Order as soon as practicable. As argued in the Motion to Amend, courts

~a       have consistently held failing to comply with an Order due to medical reasons constitutes

?~       "excusable neglect" entitling the movant to relief.
26       ///

~7
         ///
~g



                                                      6
                        REPLI' TO OPPOSITON FOR MOTION TO ALTER OR AMEND A JUDGMENT
          Case 2:18-cv-10188-AG Document 27 Filed 05/22/19 Page 7 of 7 Page ID #:109




     ~   ///

 2       ///
 3
         ///
 4
         ///


                                                  CONCLUSION

                WHEREFORE, based upon the foregoing, Steven respectfully requests that this Court
 8
         grant his Motion for Reconsideration; vacate the April 1, 2019 dismissal order; grant Steven a
 9
         reasonable extension to prosecute his Appeal; and grant such other and further relief as the Court
►o
         deems just and proper.
~~
~?
~3

14
                                                             Respectfully Submitted,
~;
16

17                                                                            N`~^~-

►s                                                           Steven Mark Rosenberg

19

20
         Dated: May 22, 2019
~~
~~
~;
~~

25

26

~7

?g



                                                         7
                       REPLY TO OPPOSITON FOR MOTION TO ALTER OR AMEND A JUDGMENT
